



Exhibit 10.1
February 22, 2017




Dear Mike:


We are pleased to offer you the position of Chief Financial Officer for Spok,
Inc. (the “Company” or “Spok”). The CFO will serve as a strategic partner and
trusted advisor to the CEO, the President and the executive team, challenging
them as necessary and helping them to profitably accelerate growth for this
exciting business. The CFO will provide financial leadership in all aspects of
the company; be responsible for articulating and strategizing the financial
levers of growth to all constituents and to lead all financial functions
including financial reporting, forecasting, planning, analysis, compliance,
internal control design and testing, audit, tax, financing strategy and
execution, investor relations, and providing key financial leadership in all
corporate development activities. In collaboration with, and reporting to the
Chief Executive Officer, the Chief Financial Officer (CFO) will develop annual
and long range performance objectives for the Company which support the
attainment of the strategic goals and objectives globally and will ensure that
the Company achieves agreed upon performance goals.


More specifically, your overall responsibilities include, but are not limited
to:
•
Work as a strategic partner with the CEO, the President, and the executive
management team to address opportunities for growth while maintaining discipline
in cost management, financial management, and reporting and capital structure.
In addition, you will work with executives to provide financial oversight and
establish/monitor the metrics to manage performance.

•
With the President, proactively lead a new level of forward looking transparency
into the business in order to help optimize management decisions.

•
Expertly advise on the balance of investment into the newer growth technology
model while also taking care to pace the investment continuum that serves the
legacy business that continues to be strong and profitable.

•
Articulate the evolution(s) of the business strategy in financial terms and
ensure that the communication to the Street is potent, effective, and
consistently credible.

•
Ensure the company has a high quality investor relations program.

•
Establish and maintain relationships with Wall Street research analysts,
portfolio managers, and investment officers.

•
Be responsible for the leadership and performance of the finance and accounting
functions and have responsibility for debt and equity offerings including
strategic acquisition of capital as well as a strong knowledge and interest in
accounting.

•
Ensure that the company’s financial systems, reporting, and financial staff are
sufficient to meet the day-to-day demands of being a public company.

•
Work closely with the sales and revenue producing side of the business to
analyze the ROI of sales and marketing investments, proactively establish and
plan for trends, and work to optimize the behavior and outcomes in that area.

•
Provide timely, accurate, and useful information, forecasts, performance
metrics, and reporting for internal use and for the board.

•
Advise on cash management and provide a long-term view of cash requirements.

•
Serve as a company spokesperson on financial business matters, communicating
regularly and effectively with the board, financial analysts, investors, and
influencers. You will be primary interface to the audit committee.

•
Oversee financial and reporting aspects and be capable of supporting the
information needs of a



Spok, Inc., 6850 Versar Center, Suite 420 - Springfield, VA 22151- Phone:
(703)-269-6950 - www.spok.com


1



--------------------------------------------------------------------------------





growing, high-tech business.
•
Supervise the preparation of accurate financial reports including SEC and tax
filings and the analysis of performance, variance and cash flow ensuring
compliance with GAAP and applicable federal, state, and local requirements.

•
Ensure proper SOX compliance and ensure proper internal controls and business
processes of governance and reporting.

•
Be responsible for measurement-based financial management throughout the
business to ensure accurate planning, forecasting, and reporting in support of
business initiatives and communicate performance gaps to ensure corrective
actions are understood and implemented.

•
Be capable of rolling up your sleeves and be very comfortable with all financial
and accounting details. You will be facile in the key day-to-day financial
metrics of the company and be able to speak with confidence and clarity in front
of other business managers of the company’s financial performance and condition.

•
Drive continuous improvement in areas such as expense management, financial
analysis and reporting, system infrastructure, and standardized business process
with an eye toward streamlining and improving business performance. Partner
closely with the President and all executives to reduce cost and improve
performance company-wide.

•
Maintain a culture that emphasizes accountability and transparency among the
finance team and builds a strong, collaborative relationship with the executive
team and within the finance department.



In this position, you will report to the Chief Executive Officer of Spok and
work closely with other members of the executive management team to achieve our
goals, including the attainment of our long term objectives.


The terms of this offer are outlined below.


1)
Base Salary: $350,000 annually



2)
Sign On Bonus: You will receive a one-time sign on/stay bonus in the amount of
$125,000 subject to statutory payroll deductions. This bonus will be payable on
the first pay date after your hire date. In the event that Employee voluntarily
terminates employment for any reason whatsoever or Employee's employment is
terminated by Employer for "Cause" before the first anniversary of hire date,
Employee will repay to Employer an amount equal to $125,000 multiplied by the
fraction, the numerator of which is 365 less the number of days during which
Employee was employed, and the denominator of which is 365. Such repayment shall
be made by Employee in full within ninety (90) days of his termination of
employment with Employer. In the event of termination following a Change in
Control or involuntarily separation for a reason other than cause, the repayment
shall be forgiven.



3)
Bonus: You will participate in the Spok, Inc., 2017 Short Term Incentive Plan
consistent with the terms of the plan, with a target bonus of 75% of your
expected salary or $262,500. The earned bonus may be greater than or less than
100% of target based upon the level at which the performance objectives are
attained. For 2017, you will be eligible for a bonus amount equal to $262,500
prorated from the date of hire; the target bonus multiplied by a fraction, the
numerator of which is 365 less the number of days during which you were employed
in 2017, and the denominator of which is 365, multiplied by 100% for performance
objective attainment.





Spok, Inc., 6850 Versar Center, Suite 420 - Springfield, VA 22151- Phone:
(703)-269-6950 - www.spok.com


2



--------------------------------------------------------------------------------





4)
LTIP: Participation in the 2012 Equity Incentive Plan or “Plan” and the 2015
Long Term Incentive Plan or “LTIP” at a level commensurate with the position, as
determined by the Board.  Subject to the terms of the Plan and LTIP, and
approval by the Board, participant will be eligible for a target award
equivalent to 100% of base salary, made in the form of Restricted Stock Units
(“RSUs”) on Spok Holdings, Inc. common stock. For 2017, you will be eligible for
a target award equal to $350,000 prorated from the date of hire; the target
bonus multiplied by a fraction, the numerator of which is 365 less the number of
days during which you were employed in 2017. The number of RSUs you will receive
as your award is determined by dividing the total target amount by the closing
stock price on the last business day prior to the grant date.  Fifty percent of
the RSUs are subject to Time Based vesting; the other fifty percent are subject
to Performance Based vesting. The Time Based RSU awards vest in three equal
annual installments over a three-year period subject to continued employment.
The Performance Based LTIP RSU awards vest contingent upon continued employment
through the end of the performance period and the attainment of the company
goals approved by the Board, as verified by the company’s annual audit and
report to the SEC. RSU award documentation to be provided to participant
following approval by the Board and respective hire date.



5)
Supplemental Ninety Day Equity Grant: Additional grant under the 2012 Equity
Incentive Plan, subject to the terms of the Plan, and approval by the Board,
participant will be eligible for a target award equivalent to $220,000, made in
the form of Restricted Stock Units (“RSUs”) on Spok Holdings, Inc. common stock
at the completion of ninety days of service. The number of RSUs you will receive
as your award is determined by dividing the target award equivalent by the
closing stock price on the last business day prior to the grant date.  This Time
Based RSU award vests on the one year anniversary of the grant date, contingent
upon continued employment and subject to the terms of the Plan. RSU award
documentation to be provided to participant following approval by the Board and
respective hire date.



6)
Supplemental 2018 Equity Grant: Additional grant under the 2012 Equity Incentive
Plan, subject to the terms of the Plan, and approval by the Board, participant
will be eligible for a target award equivalent to $220,000, made in the form of
Restricted Stock Units (“RSUs”) on Spok Holdings, Inc. common stock on January
1, 2018. The number of RSUs you will receive as your award is determined by
dividing the target award equivalent by the closing stock price on the last
business day prior to the grant date.  This Time Based RSU award vests on the
one year anniversary of the grant date, contingent upon continued employment and
subject to the terms of the Plan. RSU award documentation to be provided to
participant following approval by the Board and respective hire date.



7)
Relocation Assistance: You will receive relocation assistance in the amount up
to $60,000 which represents the maximum sum to be paid in relocation expenses.
In order for relocation expenses to be tax deductible, you must submit receipts
with an expense report.



8)
Severance, Non-Competition, Non-Solicitation & Release and Change in Control: In
the event of your involuntary termination for reasons other than cause and
absent a change in control, you will be provided with a benefit equal to a
minimum of 26 weeks of compensation plus an additional 2 weeks for each year of
service up to a maximum benefit equal to 52 weeks of compensation, subject to
your compliance with the confidentiality, non-compete and non-solicitation
provisions of the separate severance and change in control agreement.





Spok, Inc., 6850 Versar Center, Suite 420 - Springfield, VA 22151- Phone:
(703)-269-6950 - www.spok.com


3



--------------------------------------------------------------------------------





In the event of your involuntary termination for reasons other than cause
following a change in control event as defined by Spok, and in lieu of the
severance payment described above, you will be provided with a severance benefit
equal to one year of your final salary plus your target bonus at 100%, a cash
payment equal to your final base salary, continuation of life, accident and
health insurance for up to 18 months, and one additional year of service toward
vesting, eligibility and benefit accrual under the 401(k) plan and long-term
incentive plan in effect at that time, to the extent permitted by law, and
subject to your compliance with the confidentiality, non-compete and
non-solicitation provision of the separate severance and change in control
agreement.


9)
Benefits: Company benefit programs include health, prescription, dental, and
vision insurance plans; cafeteria plan and flexible spending accounts; short and
long term disability plans, life insurance and 401(k) retirement plan.
Participation available per the terms of Spok policy and successful enrollment,
eligibility commencing on the first of the month following 30 days of employment



10)
Paid Time Off: You will accrue paid time off at a rate of 4 weeks per year. In
addition, you will be eligible for nine paid holidays per calendar year.



11)
Expenses: Business related expenses including travel, lodging, meals and
incidentals, (i.e., telephone expenses, fees) associated with work-related
travel will be reimbursed to you, following the submission of receipts
consistent with policy. You will be issued a credit card for ease of expense
payment and accounting. Reimbursement for reasonable expenses related to
maintaining your CPA license will be reimbursed to you, following the submission
of receipts consistent with policy.



12)
At Will Employment: Employment with Spok is “at will” and, thus, may be
terminated at any time by the CEO or Board of Directors of Spok Holdings, Inc.



13)
Governing Law: The terms of this letter agreement shall be governed by the laws
of the Commonwealth of Virginia.



Please sign and return one copy of this letter indicating your acceptance of
this offer. We would like your start date to be March 27, 2017 or as soon as
your notice period will accommodate.


Sincerely,


/s/ Vince Kelly


Vince Kelly
President & CEO


Accepted:


/s/ Mike Wallace_____________________        February 23, 2017___
Mike Wallace                     Date


cc: Human Resources, Personnel file, Bonnie Culp, Chris Cantarella




Spok, Inc., 6850 Versar Center, Suite 420 - Springfield, VA 22151- Phone:
(703)-269-6950 - www.spok.com


4

